Title: From James Madison to William Pinkney, 10 November 1808
From: Madison, James
To: Pinkney, William



Sir
Department of State 10th. Novr. 1808

The inclosed papers have been made out, and are now sent to you with a view of putting you in possession of the facts relating to a case alluded to by Mr. Canning in a late conversation with you, and which he then seemed to think important.  Time does not permit me to send you copies of Mr Erskine’s letters to me on this subject; my answer however, of which a copy is inclosed will inform you on what footing the affair was placed.  I have the honor &c

James Madison

